Case 4:09-cr-00043-SPF Document 687 Filed in USDC ND/OK on 04/14/20 Page 1 of 1


            IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF OKLAHOMA


 UNITED STATES OF AMERICA,                 )
                                           )
                   Plaintiff,              )
                                           )
 -vs-                                      )      Case No. 09-cr-0043-SPF
                                           )
 LINDSEY KENT SPRINGER,                    )
                                           )
                   Defendant.              )


                                      ORDER

        Mr. Springer moves the court to reduce his term of imprisonment pursuant
to 18 U.S.C. § 3582(c)(1)(A)(i). Doc. no. 686. The government is DIRECTED
to respond to the motion within fourteen days of the date of this order. (If it should
become necessary for the government to obtain an extension of the response date
in order to obtain reliable information from the staff of the Federal Transfer Center,
the court will entertain a motion to that effect.) No reply brief is permitted at this
time.
        IT IS SO ORDERED this 14th day of April, 2020.




09-0043p160.docx
